IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

YASAR KORKMAZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4069

ANASTASIA KORKMAZ,

      Appellee.


_____________________________/

Opinion filed April 25, 2017.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Ronald Newlin, of The Newlin Law Firm, LLC, Tallahassee, Florida, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.